Citation Nr: 1745440	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-32 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for a liver disorder, claimed as hepatitis.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right knee disorder,

9.  Entitlement to service connection for a left knee disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to July 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the time of the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence, and the Veteran waived RO consideration of additional evidence submitted.  The Board remanded the case to the RO in February 2016.  


FINDINGS OF FACT

1.  Any current diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

2.  The Veteran's lower extremity peripheral neuropathy was not manifest in service or to a degree of 10 percent within 1 year of separation and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

3.  The Veteran does not have a current hepatitis disorder; his current fatty liver disorder was not manifest in service and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

4.  The Veteran's current lung disorder was not manifest in service and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

5.  The Veteran's current heart disorder was not manifest in service or (for arteriosclerosis) to a degree of 10 percent within 1 year of separation and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

6.  The Veteran's rheumatoid arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

7.  The Veteran's current left shoulder and right and left knee disorders, including arthritis, were not manifest in service or (for arthritis) to a degree of 10 percent within 1 year of separation and are not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.  

8.  The preponderance of the evidence indicates that the Veteran did not set foot on land in Vietnam during the Vietnam Era, or serve in its inland waterways, and that he was not exposed to herbicides in service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
 
2.  The criteria for service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a liver disorder, claimed as hepatitis, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis, arteriosclerosis, diabetes mellitus, and organic diseases of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served on land in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes ischemic heart disease, diabetes mellitus, and early-onset peripheral neuropathy as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  For the presumption of service connection to apply, the Veteran must have either set foot in the Republic of Vietnam during the Vietnam Era, served in its inland waterways, or show actual exposure to Agent Orange in service.  Haas v Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008); 38 C.F.R. §§ 3.307, 3.309.  These diseases shall have become manifest to a degree of 10 percent or more any time after service, except that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Factual Background

The Veteran appeals August 2011 and July 2013 RO determinations denying service connection for diabetes mellitus, peripheral neuropathy of the lower extremities, liver, lung, heart, rheumatoid arthritis, left shoulder, and bilateral knee disorders.  He argues that his rheumatoid arthritis is due to an in-service infection described below, and that left shoulder and right and left knee disabilities are due to his rheumatoid arthritis.  He argues that he has diabetes mellitus, lower extremity peripheral neuropathy, lung, heart, and rheumatoid arthritis disorders due to in-service Agent Orange exposure.  He also argues that he has heart and lung disorders due to an in-service infection.  Specifically, he alleges that he contracted mononucleosis in service, which caused him to get hepatitis which then compromised his immune system, leading to the development of lung and heart disability.  

Service treatment records are silent for positive relevant entries, except as concerns an infection with mononucleosis/hepatitis.  A November 1972 clinical record shows that the Veteran was admitted to a hospital for suspected infectious hepatitis.  He had had bile in his urine and slight scleral icterus and mild hepatomegaly at the time.  He was transferred to another hospital, and in December 1972, he was discharged with a diagnosis of infectious mononucleosis after a spot test for mononucleosis was positive.  He was counseled on infectious mononucleosis verses hepatitis, as he had been told earlier that he had hepatitis.  On service discharge examination in June 1973, the Veteran's clinical evaluations were normal, a chest X-ray was normal, and urinalysis was negative for sugar.  

On post-service private evaluation in January 1987, the Veteran was seen for cough symptoms, and the impression was upper respiratory infection.  In February 1987, the Veteran reported that he had had hepatitis, and that he wanted to have a liver test done, as he was concerned about previous hepatitis.  On private evaluations in November and December 1989 and in January 1991, the Veteran was seen for cough symptoms, and the impression was bronchitis.  In January 1996, a treadmill electrocardiogram showed no changes suggestive of ischemia.  In February 1998, the Veteran complained of chest pain for about 7 days.  The assessment was pleuritic chest pain.  In February 1999, the Veteran had a radiographically normal chest.  

A July 2002 private medical record states that the Veteran was diagnosed with rheumatoid arthritis in 1991.  In September 2004, the Veteran was seen for possible pneumonia and for follow-up of pneumonia.  September and October 2004 private medical records show that an echocardiogram revealed mild left atrial dilatation, and that a cardiopulmonary exercise test showed a low probability of any significant coronary artery disease or ischemia.  

In January 2005, it was reported that the Veteran developed pneumonia in October of 2004, and shortness of breath all of the time since then.  He had a history of Celebrex and Vioxx use for rheumatoid arthritis.  Pulmonary function testing following his bout with pneumonia was normal.  A March 2005 exercise Cardiolite stress test showed decreased perfusion in the basal segment of the lateral wall, consistent with consistent with a small area of scarring.  He also had moderately decreased left ventricular systolic function with global hypokinesis.  In April 2005, it was reported that a Cardiolite stress test showed a possible lateral defect consistent with an old myocardial infarction with normal lateral wall motion and left ventricular systolic function.  The physician felt that the Veteran's nuclear stress test showed a false positive lateral defect and likely the Veteran's poor left ventricular function could be attributed to a right bundle branch block seen on a treadmill EKG.  

An April 2005 private medical record shows reactive airways disease.  In June 2005, the Veteran reported bilateral shoulder pain which had been increasing over time.  The assessment was rotator cuff tendinitis.  Rheumatoid arthritis was in remission.  A chest X-ray revealed focal scarring, lingula, but no other identifiable lung disease.  In February 2006, the Veteran had repair of a left rotator cuff and was diagnosed with acromioclavicular joint arthritis.  In June 2006, the Veteran was diagnosed with a torn right knee meniscus.  In December 2006, knee pain, most likely degenerative, was assessed.  Later, the Veteran had first a right, and then a left total knee replacement for degenerative joint disease.    

In April 2007, right bundle branch block and systemic arterial hypertension were diagnosed privately.  In September 2007, the Veteran was assessed with recurring pneumonia.  In January 2008, it was reported that the Veteran had had pneumonia in 2005 and 2006.  Currently, he had a cough, and pneumonia was assessed.  On private evaluation in June 2008, the Veteran had questionable cardiomyopathy.  December 2008, the Veteran was assessed with probable peripheral neuropathy.  

In January 2010, the Veteran was treated for a chronic cough.  In June 2010, the Veteran was treated for a cough with bronchitis.  A December 2010 VA chest X-ray was showed likely airways disease.  Heart size was likely normal, with probable pericardial fat in the left heart border.  An August 2011 private medical record shows prediabetes which was complicated by peripheral neuropathy likely related to diabetes mellitus.  

A VA examination was conducted in May 2011.  The examiner reported that the Veteran had a left knee meniscectomy in 1976, left rotator cuff surgery in 2004, right knee replacement in 2007, and left knee replacement in 2010, both for degenerative arthritis.  As for hepatitis, it was noted that the Veteran described having acute jaundice in 1972.  It was concluded after hospitalization in 1972 that he had acute mononucleosis with jaundice.  Mononucleosis testing had been positive.  A liver scan showed modest hepatomegaly.  Currently, the liver showed normal liver function tests with occasional elevations in SGPT, and recently, radiography had shown fatty liver without splenomegaly, portal hypertension, or hepatoma.  After examination, the diagnoses were acute hepatitis in service with jaundice secondary to acute mononucleosis, without evidence of residuals, as fatty liver is most commonly known to be associated with exogenous obesity (present), alcohol (absent) and diabetes mellitus (absent), although recent prediabetic labs corrected currently with weight loss and diet.  The Veteran was diagnosed with atypical chest pain, with prior evaluations not substantiating significant pathology to include only trivial or physiologic mitral, pulmonic, and tricuspid regurgitation and evidence of mild pulmonary hypertension known to be associated with obstructive sleep apnea, and with no congestive heart failure substantiated.  

The Veteran was also diagnosed with episodic shortness of breath, intermittent bronchitis with intermittent reactive airways disease with infrequent pneumonia, and possibly aspiration from reflux, with residual scarring by CAT scan noted initially in 2005, and possibly confounded by a few years of angiotensin-converting enzyme inhibitor side effects contributing to cough syndrome and mild obstructive changes on current pulmonary function tests.  It was noted that the Veteran was diagnosed with rheumatoid arthritis in 1991, and that it was currently in remission.  The examiner stated that the Veteran's bilateral knee and shoulder conditions were due to degenerative arthritis and unrelated to the rheumatoid arthritis.  

The VA examiner stated that there are academic studies suggesting an association between Epstein-Barr virus (the cause of mononucleosis) and rheumatoid arthritis, but no proof that Epstein-Barr virus causes rheumatoid arthritis.  For these reasons, the VA examiner felt that it was less likely than not that the Veteran's rheumatoid arthritis was caused by his prior mononucleosis with hepatitis.  The degenerative conditions of the Veteran's left shoulder and knees were less likely than not caused by rheumatoid arthritis or the acute mononucleosis, as they are conditions of aging and of both acute and chronic biomechanical forces, unrelated to rheumatoid arthritis or mononucleosis.  

The VA examiner indicated that congestive heart failure had not been established, and that there was no evidence that the high blood pressure or trivial to physiologic valvular regurgitation by echocardiogram is associated with the Epstein-Barr virus with prior acute hepatitis.  The examiner indicated that the pulmonary condition is multifactorial including intermittent acute viral and bacterial infections, seasonal allergies, and cough side effect from lisinopril and silent gastroesophageal reflux, and is less likely than not secondary to remote acute mononucleosis with acute hepatitis, as this would be fully unexpected.  Additionally, given the current lack of autoimmune markers and present treatment showing negative RA, negative antimitochondrial antibody, normal sedimentation rate, and minimal antinuclear antibody, there was no evidence to suggest to the examiner that there is any autoimmune pulmonary condition present, nor is there evidence while on the Veteran's immunomodulating medication that he has been leukopenic to suggest that for example his medications for rheumatoid arthritis had been a major cause for his respiratory complaints.  It is less likely than not that any of these respiratory conditions and associations are caused by or a result of his prior acute mononucleosis associated with jaundice and hepatitis.  Similarly, the Veteran's present fatty liver was more likely than not associated with his exogenous obesity, as there are no markers of chronic hepatitis and an absence of evidence of chronic alcoholism or diabetes as a cause of fatty liver.  

The Board also remanded for VA examinations in February 2016.  One necessity was to determine whether the Veteran has a disability manifested by upper respiratory infections, and if so, whether it is related to service to include mononucleosis therein.  Another was to determine whether the Veteran's valvular heart disease is at least as likely as not (a probability of at least 50 percent) related to service, to include an infection with mononucleosis therein.  A supplementary medical opinion was also to be obtained on the matter of whether it is at least as likely as not that the Veteran's bilateral knee disabilities are related to wear and tear of the joints from service.  If exposure to herbicides is shown, an opinion was to be obtained as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of his lower extremities, lung disability, heart disability, and/or rheumatoid arthritis may be due to such exposure.  If rheumatoid arthritis is found to be service-connected, an opinion was to be obtained on whether it is at least as likely as not that a left shoulder disability and/or a bilateral knee disability is related to rheumatoid arthritis.  

On VA examination in February 2017, the Veteran reported that he was told approximately 15 years prior that he had a heart murmur, and subsequent echocardiogram showed a valve abnormality.  Medical records show a diagnosis of coronary artery disease, but the Veteran was unaware of this.  The Veteran also reported that he developed asthma in about 1989.  He was found to have a right lower lobe infiltrate/nodule on a chest X-ray in 2010.  It was felt to be a benign lung scar related to inflammatory changes from past rib fractures (shown in the record) in 2005.  Since service, he had had several negative screening tests for hepatitis A, B, and C, which would support the fact that in-service hepatitis was not due to hepatitis A, B, or C.  His liver tests had been mildly elevated on occasion, but more often than not were normal, with normal liver function tests in December 2016.  Liver scans had shown mildly fatty liver which is at least as likely as not associated with his obesity, hyperlipidemia, and diabetes mellitus.  A diagnosis of asthma had been made in October 2000.  In December 2005, the Veteran fell on ice and sustained 4 rib fractures.  A chest X-ray showed a left lower lobe infiltrate verses effusion.  Pneumonia or possible pneumonia was diagnosed on occasions after this.  

In February 2017, a VA examiner rendered medical opinions.  The examiner stated that it was less likely than not that the Veteran has a disability manifested by chronic upper respiratory infections, noting that his present episodes of 3-4 respiratory infections per year would not be considered to be outside of the range of normal, and they are no more severe or prolonged than expected for these types of infections.  In addition, it was less likely than not that such infections are related to service, to include the infection with mononucleosis therein.  This is based on the fact that there is no indication in the Veteran's medical testing or history that the episode of mononucleosis with hepatitis in service had depressed his immune system.  Even if one were to speculate that his upper respiratory infections were more frequent or severe than normal, a more likely cause would be his underlying asthma with chronic obstructive pulmonary disease, which would predispose him to more frequent respiratory infections.  Also, there is no indication that the Veteran's asthma with chronic obstructive pulmonary disease is due to service, based on the fact that he had no asthma or chronic obstructive pulmonary disease symptoms during service and his asthma/chronic obstructive pulmonary disease did not develop until many years after service.  There was also no indication that his benign pulmonary scar due to chest trauma is due to service based on the fact that this was due to chest trauma with rib fractures which occurred post-service.  

The VA examiner in February 2017 also opined that it was less likely than not that any of the Veteran's diagnosed heart disease conditions, including valvular heart disease, are related to the Veteran's service, to include an infection with mononucleosis therein.  This is based on the fact that there is no evidence of any heart conditions or of heart related symptoms or of a heart murmur during service.  In addition, there is no medical literature which would support the contention that the Veteran's heart conditions of valvular heart disease, coronary artery disease, and diastolic dysfunction are associated with or caused by infectious mononucleosis or hepatitis from mononucleosis.  The coronary artery disease is at least as likely as not due to known risk factors including obesity, diabetes mellitus, hypertension, and aging.  The Veteran's diastolic dysfunction is at least as likely as not due to his known hypertension and severe sleep apnea.  Valvular heart disease is frequently associated with degenerative changes associated with aging, hypertension, and male gender, and the Veteran has all 3 of these risk factors.  

The VA examiner in February 2017 further opined that it is less likely than not that the Veteran's bilateral knee disabilities are related to wear and tear of the joints from service.  This is based on the fact that there is no indication that the Veteran had any knee conditions or symptoms during service.  Also, he did not have any evaluations or treatment for his knees for over 30 years after service.  A more likely cause for his bilateral knee condition is his occupation as a grocery store manager for 40 years, where he worked 11-12 hour days standing or walking on concrete floors for 80 percent of the time.  

The VA examiner in February 2017 opined that if the Veteran was exposed to Agent Orange, it was less likely than not that his peripheral neuropathy, lung disability, heart disability, and/or rheumatoid arthritis are due to such exposure.  This was based on the following rationale:  The Veteran's peripheral neuropathy developed many years after any possible Agent Orange exposure, and it was consistent with peripheral neuropathy due to his diabetes mellitus.  A 2010 report on Veterans and Agent Orange does not show an association between exposure to the chemicals of interest in Agent Orange and asthma, chronic obstructive pulmonary disease, upper respiratory infections, lung scars, valvular heart disease, diastolic dysfunction, or rheumatoid arthritis.  In addition, there is no peer-reviewed medical literature which associates these with Agent Orange exposure.  Ischemic heart disease associated with coronary artery disease is presumed to be due to Agent Orange exposure, but the Veteran's coronary artery disease has been asymptomatic and non-ischemic.  Because the rheumatoid arthritis is not service-connected, an opinion is not necessary on whether his left shoulder or knee disabilities are related to it.  However, it is worth noting that in the Veteran's medical records, his bilateral knee conditions have been shown to be associated with torn meniscus conditions which commonly result in degenerative joint disease, and his left shoulder condition has been shown to be due to a torn rotator cuff and acromioclavicular joint degenerative joint disease which are more often than not due to wear and tear than rheumatoid arthritis.  

Agent Orange Exposure

The Veteran contends that a number of his disabilities developed because he was exposed to herbicides in service.  In January 2011, the Veteran stated that a book about the U.S.S. PIEDMONT shows that they changed gun barrels on destroyers and frigates tied up to a pier in DaNang, as they had to stop changing gun barrels off the coast of Vietnam because the seas were too rough.  In October 2011, he stated that he was lent out to operate cranes in country, as there was a shortage of crane operators in DaNang.  A fellow service member reported that the U.S.S. PIEDMONT tied up to a pier in DaNang harbor, and that they were asked to go ashore to help move equipment and other items, including barrels of Agent Orange which were leaking.  The Veteran stated in September 2015/March 2016 that the U.S.S. PIEDMONT was tied up to a pier in DaNang, and that its gang-plank went from the U.S.S. PIEDMONT to Vietnam soil.  He stated that he provided the undersigned with a picture of him in downtown DaNang, and that they moved leaking barrels of Agent Orange from an open air base to trucks using a crane.  He reported that the ship was in DaNang for about a month.  The photographs which he has submitted have been carefully considered, but do not confirm that he set foot on land in Vietnam.  

In July 2013, the service department reviewed the command history for the U.S.S. PIEDMONT (AD-17).  It shows that the ship conducted fleet repair services re-gunning 5 destroyers in record time while anchored in DaNang Harbor during the period between June 30 and July 7, 1972.  This was the ship's only recorded time in Vietnamese waters.  (An October 2012 response to a request for information states that the U.S.S. PIEDMONT was in the official waters of the Republic of Vietnam from June 29, 1972 to July 8, 1972, and that there was no conclusive proof that the Veteran had in-country service.)  The deck logs revealed that the ship was anchored in DaNang Harbor during the day during that time period, and steamed at sea during the nights.  

The Board remanded the case to the RO in February 2016, in part for a finding as to whether the U.S.S. PIEDMONT was exposed to herbicide spraying.  Also sought was information as to how close the U.S.S. PIEDMONT was to the shores of Vietnam from June 30, 1972 to July 7, 1972.  In March 2016, the deck logs for the U.S.S. PIEDMONT were furnished, corroborating the information provided by the service department in July 2013 and containing the U.S.S. PIEDMONT's daily longitudinal and latitudinal coordinates.  None of the information provided indicates that the U.S.S. PIEDMONT docked anywhere in Vietnam (to include DaNang), or that the Veteran set foot in Vietnam or was otherwise exposed to herbicides in Vietnam.  

After amendments were made to M21-1 following Grey v. McDonald, 27 Vet. App. 313 (2015), the provisions of M21-1 continue to provide that DaNang Harbor is considered to be an offshore water of the Republic of Vietnam.  

The Board also finds that service connection for the disabilities claimed as due to Agent Orange/herbicide exposure is not warranted on an Agent Orange/herbicide exposure basis, as the preponderance of the evidence indicates that the Veteran was not exposed to Agent Orange/herbicides in service and that he did not set foot on land in Vietnam during the Vietnam Era.  The Board notes that the information which the Veteran has provided materially conflicts with that provided by the service department in several respects.  The service department has indicated that the U.S.S. PIEDMONT anchored in DaNang harbor during the day (to service guns on other ships) between late June and early July 1972, and that at night, it steamed at sea.  None of the information provided by the service department indicates that the U.S.S. PIEDMONT docked anywhere in Vietnam (to include DaNang), or leaves any room to reasonably conclude that the Veteran set foot in Vietnam or was otherwise exposed to herbicides in Vietnam (e.g., by allegedly moving barrels of Agent Orange).  

The information from the service department is in fact to the contrary.  It indicates that the U.S.S. PIEDMONT was in Vietnam waters for no more than 9 days, that when it was there and not moving, it was anchored in DaNang harbor, rather than docked at a pier and/or beside land, and that it was repairing guns on other ships that were situated next to it when it was anchored in the harbor.  The Board finds that the official service department accounts of the activities of the U.S.S. PIEDMONT are more credible than those from the Veteran to the contrary, as they are based on the official history of the U.S.S. PIEDMONT from information compiled at the time by the service department, and that they contradict the Veteran's and his buddy's assertions.  The deck logs are considered credible in particular because they were made contemporaneous to the events as they occurred in service, to log the ship's activities.  

The Board makes no judgment as to whether the lack of credibility of the statements which the Veteran and his buddy have made, reported above, is the result of impaired memory, exaggerations of the facts, attempts to deceive, or other reason.  The stark inconsistencies with the official service records alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  

There is no serious reason to doubt the accuracy of any of the information contained in the deck logs, and the information from the service department is considered to be much more reliable than the accounts of the Veteran and his service buddy from many years later, made in his compensation setting and without any support in the record.  The Veteran, for one, has estimated that the U.S.S. PIEDMONT was in DaNang for about a month, and the official records show that it was there for a much shorter period and that it serviced ships' guns in record time while anchored in DaNang harbor, and that it steamed at sea at night.  This leaves very little room to entertain the argument that it was docked beside land in Vietnam, that its gangplank was put down on land in Vietnam, that the Veteran went off of it, onto land in Vietnam, when it was docked beside land; and that the Veteran was on land and/or used a crane to move barrels of Agent Orange while in DaNang.  As the preponderance of the evidence indicates that the Veteran did not set foot on land in Vietnam during the Vietnam Era, and was not otherwise exposed to herbicides in service, service connection for the disabilities at issue which are claimed to be the result of Agent Orange/herbicide exposure, is not warranted on an Agent Orange/herbicide exposure basis.  

Analysis

Based on the evidence, service connection is not warranted for diabetes mellitus.  The preponderance of the evidence including the May 2011 VA examination report indicates that the Veteran does not have diabetes mellitus.  There is a report that the Veteran has pre-diabetes, but this is not diabetes and is not a disease.  In the absence of a current diabetes mellitus disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Even assuming that the Veteran carries a diagnosis of diabetes mellitus, as there is some evidence to the effect that the Veteran may have diabetes mellitus, the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  Service connection is also not warranted based on continuity as symptoms were not shown in service or for years post-service and the Veteran's service discharge examination was normal.  

Service connection is not warranted for lower extremity peripheral neuropathy on either a direct or presumptive basis or based on continuity of symptomatology.  The preponderance of the evidence including the negative service treatment records and the absence of indications of peripheral neuropathy until years after service indicates that this was not manifest in service or to a degree of 10 percent within 1 year of separation.  The preponderance of the evidence including the VA examination reports and its first incidence many years after service also indicates that it is unrelated to service.  

The Board next concludes that service connection is not warranted for a liver disorder, claimed as hepatitis, on a direct incurrence basis.  The preponderance of the evidence including the May 2011 VA examination report indicates that the Veteran does not now have any residuals of his in-service mononucleosis with hepatitis, and that there is no current diagnosis of hepatitis.  Instead, the VA examiner in May 2011 noted that there are no markers of hepatitis, and diagnosed acute hepatitis in service, without evidence of residuals.  The VA examiner in May 2011 found that the Veteran's current fatty liver was not a residual of his in-service infection, as there are no markers of hepatitis, and because fatty liver is most commonly known to be associated with exogenous obesity, which the Veteran has; and his fatty liver was first shown many years after service.  

The Board next concludes that service connection is not warranted for lung disability on a direct incurrence basis.  No chronic lung disease was diagnosed in service and the Veteran's lungs were found to be normal on service discharge examination, including via chest X-ray.  Chronic lung pathology was first shown many years after service.  The VA examiner in May 2011 felt that the Veteran's respiratory condition was less likely than not caused by his prior acute mononucleosis associated with jaundice and hepatitis.  The latter had healed in service and the Veteran was normal on service discharge examination.  After remand in February 2016, a VA examiner in February 2017 indicated that the Veteran probably did not have a disability manifested by chronic upper respiratory infections, as the 3-4 episodes per year he was having, and their characteristics, were not outside of the range of normal.  He did have asthma with chronic obstructive pulmonary disease, but there was no indication that it was due to service.  He had no asthma or chronic obstructive pulmonary disease symptoms during service and his asthma/chronic obstructive pulmonary disease did not develop until years post-service.  The VA examiner indicated that there was no indication that his benign pulmonary scar was due to service; instead, chest trauma with rib fractures occurred post-service.    

The Board next concludes that service connection is not warranted for heart disease on either a direct or presumptive basis or based on continuity of symptomatology.  The preponderance of the evidence including the silent service treatment records, with a normal heart on service discharge examination, indicates that heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation.  There were no indications of heart disease in service or until years post-service, and the Veteran's heart was normal on service discharge examination.  

Additionally, the preponderance of the evidence indicates that current heart disease is unrelated to service.  The VA examiner in May 2011 indicated that there was no evidence that any valvular regurgitation is associated with the Veteran's in-service Epstein-Barr virus with acute hepatitis.  The VA examiner in February 2017 also indicated that it was less likely than not that any of the Veteran's diagnosed heart disease conditions, including valvular heart disease, are related to service, including the infection with mononucleosis in service.  The VA examiner noted that there was no evidence of heart conditions or heart related symptoms or a heart murmur in service, and that there is no medical literature which would support the contention that the Veteran's heart conditions of valvular heart disease, coronary artery disease, and diastolic dysfunction are associated with or caused by his in-service infectious mononucleosis with attendant hepatitis.  

The VA examiner in February 2017 explained that the Veteran's coronary artery disease is at least as likely as not due to known risk factors which included the Veteran's obesity, hypertension, and aging, and that his diastolic dysfunction is at least as likely as not due to his known hypertension and sleep apnea.  The VA examiner stated that the Veteran's valvular heart disease is frequently associated with 3 risk factors which the Veteran has --  aging, hypertension, and male gender.  

Service connection is not warranted for rheumatoid arthritis on either a direct or presumptive basis or based on continuity of symptomatology.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation.  This includes the lack of any service treatment records showing arthritis, as well as the normal service discharge examination, the absence of any evidence of rheumatoid arthritis within 1 year of separation, and the July 2002 report and other evidence indicating that it was first diagnosed in 1991.  The preponderance of the evidence also indicates that it is unrelated to any incident of service.  The VA examiner in May 2011 noted that there are academic studies suggesting an association between Epstein-Barr virus (the cause of mononucleosis) and rheumatoid arthritis, but that there is no proof that Epstein-Barr virus causes rheumatoid arthritis.  For these reasons, the VA examiner in May 2011 felt that it was less likely than not that the Veteran's rheumatoid arthritis was caused by his prior mononucleosis with hepatitis.  

Service connection is not warranted for left shoulder or right or left knee disability on either a direct or presumptive basis or based on continuity of symptomatology.  The preponderance of the evidence including the silent service treatment records, the negative discharge examination, and the absence of documentation of these for years post-service indicates that these disabilities were not manifest in service or (for left shoulder and right and left knee arthritis) to a degree of 10 percent within 1 year of separation.  The preponderance of the evidence also indicates that they are unrelated to service.  Chronic shoulder and knee problems were first shown many years after service.  The VA examiner in May 2011 indicated that the Veteran's left shoulder problem was due to a torn rotator cuff and acromioclavicular joint degenerative joint disease which are more often than not due to wear and tear.  The VA examiner in May 2011 also indicated that the degenerative conditions of the Veteran's left shoulder and knees were less likely than not caused by acute mononucleosis, as they are conditions of aging and both acute and chronic biomechanical forces, unrelated to mononucleosis.  The VA examiner in February 2017 indicated that the Veteran's knee arthritis was less likely than not related to wear and tear of the joints from service, as there was no indication that the Veteran had any knee conditions or symptoms during service.  Additionally, the Veteran did not have any evaluations or treatment for the knees for over 30 years post-service.  A more likely cause for his knee arthritis, according to the VA examiner, was his occupation for 40 years, which involved standing and walking on concrete floors for 80 percent of his work day.  

The Veteran has made a number of allegations as to medical causality for the disabilities at issue.  However, the Board notes that the Veteran is not competent, as a layperson, to indicate the etiology of the disabilities at issue, as this involves complex medical matters requiring medical training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also reported what he indicates doctors have told him.  However, this is not competent evidence.  The Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  Robinette v. Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

Last, while the Board regrets that it is unable to grant the benefits sought on appeal, it would like to thank the Veteran for his honorable Vietnam Era service.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for a liver disorder, claimed as hepatitis, is denied.

Service connection for a lung disorder is denied.

Service connection for a heart disorder is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


